 



Exhibit 10

             
 
  Vicki von Krause   Syndicated & Leveraged Finance   Telephone: 312-732-2036
 
      131 S. Dearborn   Fax: 312-732-2117
 
      Mail Suite IL1-0429   E-Mail: victoria.von.krause@jpmorgan.com
 
      Chicago, Illinois 60670-0429    

(JP MORGAN LOGO) [d35749d3574901.gif]
March 17, 2006
To the Lenders to
Denbury Onshore, LLC
Fifth Amended and Restated Credit Agreement
Dated September 1, 2004
Re: Borrowing Base Determination – Spring 2006 (revised)
Ladies and Gentlemen;
JPMorgan Chase Bank, N.A., as Administrative Agent, proposes a $300,000,000
Borrowing Base, effective as of March 29, 2006 and continuing until the next
Borrowing Base Determination. The Total Commitment will remain at $150,000,000.
Kindly, indicate your approval of the proposed Borrowing Base of $300,000,000
until the next re-determination by signing in the space indicated below and
returning to the attention of Vicki von Krause by Tuesday, March 28, 2006 via
facsimile to (312) 732-2117.
Determination of the Borrowing Base is governed by Section 5.2 of the Fifth
Amended and Restated Credit Agreement dated September 1, 2004. Each Borrowing
Base determination shall be made by the Banks in their sole discretion.
Sincerely,
Vicki von Krause

 



--------------------------------------------------------------------------------



 



Page 2 of 2
March 17, 2006
APPROVAL OF $300,000,000 BORROWING BASE, EFFECTIVE MARCH 29, 2006 FOR DENBURY
ONSHORE, LLC.

          JPMORGAN CHASE BANK, N.A., as a Lender     and as Administrative Agent
   
 
       
By:
  /s/ J. Scott Fowler    
 
       
Name:
  J. Scott Fowler    
 
       
Title:
  Vice President    
 
       
 
        CALYON NEW YORK BRANCH    
 
       
By:
  /s/ Michael Willis    
 
       
Name:
  Michael Willis    
 
       
Title:
  Vice President    
 
       
 
       
By:
  /s/ Bertrand Corohomme    
 
       
Name:
  Bertrand Corohomme    
 
       
Title:
  Director    
 
       
 
        FORTIS CAPITAL CORP.    
 
       
By:
  /s/ David Montgomery    
 
       
Name:
  David Montgomery    
 
       
Title:
  Senior Vice President    
 
       
 
       
By:
  /s/ Darrell Holley    
 
       
Name:
  Darrell Holley    
 
       
Title:
  Managing Director    
 
       
 
        UNION BANK OF CALIFORNIA, N.A.    
 
       
By:
  /s/ Alison Fuqua    
 
       
Name:
  Alison Fuqua    
 
       
Title:
  Investment Banking Officer    
 
       
 
       
By:
  /s/ Sean Murphy    
 
       
Name:
  Sean Murphy    
 
       
Title:
  Vice President    
 
       
 
        COMERICA BANK    
 
       
By:
  /s/ Peter L. Sefzik    
 
       
Name:
  Peter L. Sefzik    
 
       
Title:
  Vice President    
 
       
 
        BANK OF AMERICA, N.A.    
 
       
By:
  /s/ Scott F. Davis    
 
       
Name:
  Scott F. Davis    
 
       
Title:
  Vice President    
 
       
 
        WELLS FARGO BANK, N.A.    
 
       
By:
  /s/ Reed V. Thompson    
 
       
Name:
  Reed Thompson    
 
       
Title:
  Vice President    
 
       
 
        BANK OF SCOTLAND    
 
       
By:
  /s/ Karen Welch    
 
       
Name:
  Karen Welch    
 
       
Title:
  Assistant Vice President    
 
       
 
        COMPASS BANK    
 
       
By:
  /s/ Dorothy Marchand    
 
       
Name:
  Dorothy Marchand    
 
       
Title:
  Senior Vice President    
 
       

 